The offense is accomplice to theft; the punishment, confinement in the penitentiary for three years.
The transcript shows that the trial court adjourned on the 16th of July, 1937, and that on the 17th of July appellant entered into recognizance on appeal. A recognizance entered into after the expiration of the term is a nullity. Articles 817 and 818, C. C. P.; Kogar v. State, 10 S.W.2d 546. Appellant being enlarged on a void recognizance, this Court is without jurisdiction to pass on the merits of the appeal. Kogar v. State, supra.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.